       Case 2:20-cv-03390-CFK Document 7-2 Filed 07/31/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


FUSION ELITE ALL STARS and SPIRIT
FACTOR LLC D/B/A FUEL ATHLETICS,
Individually and on Behalf of All Others
Similarly Situated

              Plaintiffs,
                                            Civ. Action No. 2:20-cv-03390
       v.

VARSITY BRANDS, LLC; VARSITY
SPIRIT, LLC; VARSITY SPIRIT FASHION
& SUPPLIES, LLC; and U.S. ALL STAR
FEDERATION, INC.,

              Defendants.




STARS AND STRIPES GYMNASTICS
ACADEMY INC. D/B/A STARS AND
STRIPES KIDS ACTIVITY CENTER,
Individually and on Behalf of All Others
Similarly Situated,

              Plaintiffs,                   Civ. Action No. 2:20-cv-03277
       v.

VARSITY BRANDS, LLC; VARSITY
SPIRIT, LLC; VARSITY SPIRIT FASHION
& SUPPLIES, LLC; and U.S. ALL STAR
FEDERATION, INC.,

              Defendants.
         Case 2:20-cv-03390-CFK Document 7-2 Filed 07/31/20 Page 2 of 2




                                   [PROPOSED] ORDER

         AND NOW, this ____ day of ________, 2020, upon consideration of the Defendants’

Joint Motion to Transfer Cases To The Western District of Tennessee, as well as the

memorandum of law submitted in support and the declarations of John Newby, Steven J. Kaiser,

and Steve Peterson, it is hereby ORDERED that the Motion is GRANTED, these actions are

hereby TRANSFERRED to the United States District Court for the Western District of

Tennessee.




                                                            Hon. Chad F. Kenney
                                                            United States District Court Judge
                                                            Eastern District of Pennsylvania




                                               2
